16‐3053 
     Lazo v. Sessions 
                                                                                          BIA 
                                                                                   Mulligan, IJ 
                                                                                  A079 135 749 
                                                                                                

                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                 
                               SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
            At a stated term of the United States Court of Appeals for the Second Circuit, 
     held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
     of New York, on the 5th day of December, two thousand seventeen. 
      
     PRESENT:   
                   DENNIS JACOBS, 
                   REENA RAGGI, 
                   CHRISTOPHER F. DRONEY, 
                          Circuit Judges.   
     _____________________________________ 
                                                            
     VICTOR RUBEN LAZO, 
      
                          Petitioner, 
      
                   v.                                                   16‐3053 
                                                                         
     JEFFERSON B. SESSIONS III, UNITED 
     STATES ATTORNEY GENERAL, 
      
                          Respondent. 
     _____________________________________ 
FOR PETITIONER:                          THOMAS H. NOOTER, Freeman, Nooter & Ginsberg; 
                                                                  New York, NY. 
                        
FOR RESPONDENT:                      ANTHONY O. POTTINGER, Trial Attorney, Office of 
                                                                Immigration Litigation (Benjamin C. Mizer, Principal 
                                                                  Deputy Assistant Attorney General; Erica B. Miles,   
                                                                  Senior Litigation Counsel, on the brief), United States 
                                                                  Department of Justice; Washington, DC. 
 
             UPON  DUE  CONSIDERATION of this petition for review of a decision of the 
Board  of  Immigration  Appeals  (“BIA”),  it  is  hereby  ORDERED,  ADJUDGED,  AND 
DECREED that the petition for review is DISMISSED in part and DENIED in part. 
 
             Petitioner Victor Ruben Lazo, a native and citizen of Ecuador, seeks review of an 
August  4,  2016  decision  of  the  BIA  affirming  the  March  10,  2014  decision  of  an 
Immigration Judge (“IJ”) denying Lazo cancellation of removal.    In re Victor Ruben Lazo, 
No. A079 135 749 (B.I.A. Aug. 4, 2016), aff’g No. A079 135 749 (Immig. Ct. N.Y. City Mar. 
10, 2014).    We assume the parties’ familiarity with the underlying facts and procedural 
history in this case. 
 
             We have reviewed the IJ’s decision as modified by the BIA, i.e., without the one 
finding that the BIA rejected.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 
(2d Cir. 2005).    Our review of the agency’s discretionary denial of adjustment of status 
is  limited  to  colorable  constitutional  claims  and  questions  of  law.    See  8 U.S.C. 
§ 1252(a)(2)(B), (D); Barco‐Sandoval v. Gonzales, 516 F.3d 35, 40‐41 (2d Cir. 2008); Guyadin 
v. Gonzales, 449 F.3d 465, 468‐69 (2d Cir. 2006).    We review such claims de novo.    Pierre v. 
Holder,  588  F.3d  767,  772  (2d  Cir.  2009).    To  determine  whether  jurisdiction  exists,  we 
“study the arguments asserted,” and consider, “regardless of the rhetoric employed in 
the  petition,  whether  it  merely  quarrels  over  the  correctness  of  the  factual  findings  or 
justification for the discretionary choices, in which case [we] would lack jurisdiction, or 
whether it instead raises a ‘constitutional claim’ or ‘question of law,’ in which case [we] 
could exercise jurisdiction to review those particular issues.”    Xiao Ji Chen v. U.S. Dep’t of 
Justice, 471 F.3d 315, 329 (2d Cir. 2006).     
 
             We lack jurisdiction to consider Lazo’s argument that the agency erred as a matter 
of  law  and  violated  his  due  process  rights  by  relying  on  criminal  conduct  alleged  in 
uncorroborated  criminal  complaints  pursuant  to  which  he  was  never  convicted.   
“[P]olice reports and complaints, even if containing hearsay and not a part of the formal 
record  of  conviction,  are  appropriately  admitted  for  the  purposes  of  considering  an 
application for discretionary relief.”    Carcamo v. U.S. Dep’t of Justice, 498 F.3d 94, 98 (2d 


                                                           2 
Cir. 2007); see also Matter of Grijalva, 19 I. & N. Dec. 713, 722 (B.I.A. 1988).    The agency is 
“hesitant  to  give  substantial  weight  to  an  arrest  report,  absent  a  conviction  or 
corroborating  evidence  of  the  allegations  contained  therein.”    In  re  Arreguin  De 
Rodriguez,  21  I.  &  N.  Dec.  38,  42  (B.I.A.  1995).    The  IJ  did  not  rely  solely  on 
uncorroborated allegations in weighing the equities in Lazo’s case; rather, he evaluated 
the allegations in light of whether Lazo admitted or denied them and whether or not the 
charges  were  dismissed.    We  lack  jurisdiction  to  reassess  the  weight  the  agency  gave 
this  evidence  and  dismiss  the  petition  to  this  extent.    See 8 U.S.C.  § 1252(a)(2)(B),  (D); 
Guyadin, 449 F.3d at 468‐69. 
 
        Lazo  also  argues  that  bias  on  the  part  of  the  IJ  violated  his  due  process  rights.   
“To establish a violation of due process, an alien must show that []he was denied a full 
and fair opportunity to present h[is] claims or that [he was] otherwise deprived . . . of 
fundamental  fairness.”    Burger  v.  Gonzales,  498  F.3d  131,  134  (2d  Cir.  2007)  (internal 
quotation  marks  omitted).    Although  rare,  remand  may  be  required  when  an  IJ 
demonstrates bias and hostility towards an applicant for relief in removal proceedings.   
See Guo‐Le Huang v. Gonzales, 453 F.3d 142, 148 (2d Cir. 2006).     
 
        Remand  is  not  required  here  because  the  IJ  provided  Lazo  a  full  and  fair 
opportunity to present his claim without demonstrating bias.    In more than two years of 
proceedings, the IJ made one questionable comment at a preliminary hearing when he 
noted Lazo’s history of arrests for violent conduct and wondered aloud why release on 
bond  was  granted.    The  IJ  did  not  prevent  Lazo  from  testifying  extensively  and 
provided him  an  opportunity  to address  fully his criminal record.    When Lazo’s wife 
was  called  to  testify,  the  IJ  questioned  whether  she  could  testify  in  Lazo’s  presence 
without  security  present.  That  was  reasonable,  given  that  there  was  an  order  of 
protection in place; Lazo’s attorney had raised the same issue in a preliminary hearing.   
Accordingly, we deny the petition in remaining part because the IJ did not demonstrate 
bias or prevent Lazo from presenting his case.    See Burger, 498 F.3d at 134. 
 
        For  the  foregoing  reasons,  the  petition  for  review  is  DISMISSED  in  part  and 
DENIED in remaining part.   
 
                                                FOR THE COURT: 
                                                CATHERINE O’HAGAN WOLFE, CLERK 




                                                   3